MEMORANDUM **
Eugene Robert Hamilton appeals his conviction and 144-month sentence im*849posed following his guilty plea to conspiracy, armed bank robbery, aiding and abetting and use of a firearm during a crime of violence, in violation of 18 U.S.C. §§ 371, 2113 and 924(c), respectively.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Hamilton has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Hamilton has not filed a pro se supplemental brief. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.